Case: 20-60531     Document: 00516201634         Page: 1     Date Filed: 02/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 February 14, 2022
                                  No. 20-60531                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Jose Alejandro Velasquez-Zelaya also known as Jose
   Velasquez-Celaria,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 550 255


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jose Alejandro Velasquez-Zelaya is a native and citizen of Honduras.
   He seeks review of a Board of Immigration Appeals (BIA) opinion denying




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60531        Document: 00516201634             Page: 2      Date Filed: 02/14/2022




                                        No. 20-60531


   cancellation of removal and a continuance to pursue a U-visa. The petition
   for review is denied.
           Velasquez-Zelaya contends that the BIA engaged in improper fact-
   finding. The BIA did not engage in fact-finding such as developing a record,
   gathering new information, or choosing between disputed facts. Cf. Suate-
   Orellana v. Barr, 979 F.3d 1056, 1062 (5th Cir. 2020). The BIA applied the
   facts to the question of whether good cause existed for a continuance. Cf.
   Sharan v. Wilkinson, 850 F. App’x 878, 882 (5th Cir. 2021).1 That the BIA
   looked to different, but undisputed, record facts than the immigration judge
   does not establish that the BIA engaged in improper fact-finding.
           Next, Velasquez-Zelaya argues that the BIA applied an incorrect
   standard of review regarding due diligence. Whether an alien employed due
   diligence is a mixed question of law and fact. See Guerrero-Lasprilla v. Barr,
   140 S. Ct. 1062, 1068 (2020); Trejo v. Garland, 3 F.4th 760, 772 (5th Cir.
   2021). Velasquez-Zelaya did not contest any of the facts that the BIA used in
   making its due diligence determination. Therefore, the BIA did not err by
   conducting a de novo review of whether those facts met the legal standard for
   due diligence. See Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).
           Lastly, Velasquez-Zelaya argues that the BIA erroneously applied the
   standard for a continuance when there is a pending application for a U-visa.
   When considering a motion for a continuance to pursue a U-visa, the relevant
   factors are: “(1) the DHS’s response to the motion; (2) whether the
   underlying petition is prima facie approvable; and (3) the reason for the
   continuance and other procedural matters.” Matter of Sanchez Sosa, 25 I. &
   N. Dec. 807, 812-13 (BIA 2012). In Matter of L-A-B-R-, the Attorney General


           1
           Unpublished opinions issued on or after January 1, 1996, are not precedential but
   may be persuasive. Ballard v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006).




                                              2
Case: 20-60531      Document: 00516201634          Page: 3   Date Filed: 02/14/2022




                                    No. 20-60531


   clarified this standard, stating that an IJ “should assess whether good cause
   supports” a continuance “by applying a multifactor analysis, which requires
   that the immigration judge’s principal focus be on the likelihood that the
   collateral relief will be granted and will materially affect the outcome of the
   removal proceedings.” 27 I. & N. Dec. 405, 406 (Att’y Gen. 2018). In
   addition to this “primary consideration,” the Attorney General identified
   several secondary factors, such as diligence, DHS’s position on the
   continuance, and administrative efficiency. Id. at 415.
          This court has previously held that the BIA does not abuse its
   discretion by retroactively applying Matter of L-A-B-R-, as it is “not a
   significant departure from prior precedent,” and “merely clarified the
   relevant factors to be considered in determining whether there is good cause
   for a continuance.” Faudoa-Gonzalez v. Barr, 836 F. App’x 242, 248 (5th
   Cir. 2020). Accordingly, the BIA did not abuse its discretion by applying
   Matter of L-A-B-R- to Velasquez-Zelaya’s case.
          Moreover, the BIA properly applied the standard set forth in Matter
   of L-A-B-R. The BIA analyzed the record and found that, even assuming that
   the primary consideration of likelihood of success weighed in favor of a
   continuance, the secondary considerations of diligence, DHS opposition, and
   the length of time necessary to adjudicate the U-visa application did not.
   Matter of L-A-B-R-, 27 I. & N. Dec. at 415. The BIA did not abuse its
   discretion by denying the continuance. See Masih v. Mukasey, 536 F.3d 370,
   373 (5th Cir. 2008).
          The petition for review is DENIED.




                                          3